Dismissed and Memorandum Opinion filed January 31, 2008







Dismissed
and Memorandum Opinion filed January 31, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01061-CV
____________
 
B. JOE THOMSON, Appellant
 
V.
 
COMMISSION FOR LAWYER DISCIPLINE, Appellee
 

 
On Appeal from the 127th District
Court
Harris County, Texas
Trial Court Cause No.
02-31779
 

 
M E M O R
A N D U M  O P I N I O N
This
appeal concerns a judgment signed September 24, 2004.  The appeal was dismissed
by this Court on August 10, 2006.  On December 10, 2007, appellant filed a
notice of direct appeal to the Supreme Court of Texas.  In error, the District
Clerk of Harris County  assigned the appeal to this court.
Accordingly,
the appeal is ordered dismissed.
PER
CURIAM
Judgment rendered and Memorandum Opinion filed January
31, 2008.
Panel consists of Justices Fowler, Frost, and Seymore.